Citation Nr: 0940177	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.  

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to 
January 1980, with three years and two months of prior active 
duty, and from January 1981 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2002 and December 2007 rating decisions of 
a Department of Veteran's Affairs (VA) Regional Office (RO) 
that denied service connection for a right foot disability 
and a cervical spine disability.  The Veteran testified 
before the Board in October 2004.  The Board remanded the 
claim for service connection for a right foot disability for 
further development in January 2005.    

In a March 2007 decision, the Board denied the Veteran's 
claim for service connection for a right foot disability.  
The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  In a March 2009 
Decision and April 2009 Order, the Court reversed the March 
2007 Board decision and remanded it for the Board to award 
service connection for the claim and for prompt assignment of 
a disability rating and effective date for the award.   

As directed by the March 2009 Decision and April 2009 Order 
of the Court, the issue of entitlement to an effective date 
and a disability rating for a right foot disability will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional 
Office.  The Board finds it inappropriate to assign the 
disability ratings and effective dates in the first instance.  
Such assignment is to be performed by the RO to prevent any 
potential preclusive effect on potential appeal rights of 
those decisions by the agency of original jurisdiction.  
Additionally, the issue of entitlement to service connection 
for a cervical spine disability will also be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDING OF FACT

The evidence shows that it is at least as likely as not that 
the Veteran's right foot disability is related to his period 
of active service.  


CONCLUSION OF LAW

The criteria for service connection for a right foot 
disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

In a March 25, 2009, Decision, the Court reversed a prior 
Board decision and remanded this case to the Board to award 
service connection for a right foot disability.  The Court 
found that a right foot disability was incurred in the 
Veteran's service.  The Board is bound by the Court's order 
granting service connection for this disability.  Harris v. 
Brown, 7 Vet. App. 547 (1995).  Accordingly, service 
connection for a right foot disability is granted.  


ORDER

Service connection for a right foot disability is granted.  


REMAND

Additional development is needed prior to further disposition 
of the claims for entitlement to an effective date and 
disability rating for a right foot disability and entitlement 
to service connection for a cervical spine disability.  

Regarding the Veteran's claim for entitlement to an effective 
date and disability rating for a right foot disability, a 
March 2009 Decision and April 2009 Order of the Court 
directed that prompt assignment of a disability rating and 
effective date for the award of service connection for a 
right foot disability be made.  However, it is inappropriate 
for the Board to assign effective dates and disability 
ratings in the first instance because of the potentially 
preclusive effect on the Veteran's appeal rights.  Therefore, 
this issue must be remanded for action by the agency of 
original jurisdiction.

With respect to the Veteran's claim for service connection 
for a cervical spine disability, a disability may be service-
connected if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Moreover, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such Veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).   

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  On VA examination in October 
2007, the examiner found that it was less likely as not that 
the Veteran's cervical spine disability was related to his 
period of service because there was no continuity of 
symptomatology.  However, the examiner also stated that the 
Veteran's July 2003 diagnosis of cervical pain was noted to 
be a feature in conjunction with the Veteran's chronic right 
shoulder pain.  The Veteran is currently in receipt of a 30 
percent disability rating for a right shoulder disability.  
It remains unclear whether the Veteran's cervical spine 
disability is secondary to his service-connected right 
shoulder disability or whether the cervical spine disability 
was aggravated by his service-connected right shoulder 
disability.  In order to make an accurate assessment of the 
Veteran's entitlement to service connection for his cervical 
spine disability, it is necessary to have a medical opinion 
based upon a thorough review of the record that reconciles 
the question of whether the Veteran's current cervical spine 
disability was secondary to or aggravated by his service-
connected right shoulder disability.  The Board thus finds 
that an examination and opinion addressing whether the 
Veteran's disorder was secondary to or aggravated by his 
service-connected disability is necessary in order to fairly 
decide the merits of the Veteran's claim.    

Accordingly, the case is REMANDED for the following actions:

1.  Promptly assign an effective date 
and an appropriate disability rating 
for the Veteran's right foot 
disability.  
 
2.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his 
diagnosed cervical spine disability and 
his service-connected right shoulder 
disability.  The examiner should 
provide an opinion and specifically 
state whether it is at least as likely 
as not (50 percent probability or 
greater) that any cervical spine 
disability is secondary to the service-
connected right shoulder disability or 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any cervical spine disability has 
been aggravated by the 
service-connected right shoulder 
disability.  If necessary, the examiner 
should attempt to reconcile the opinion 
with any other medical opinions of 
record.  The rationale for all opinions 
expressed must be provided.  The 
examiner should review the claims 
folder and should note that review in 
the examination report.

3.  Then, readjudicate the claim for 
entitlement to service connection for a 
cervical spine disability.  If the 
decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


